No. 3--07--0138

_________________________________________________________________
Filed March 20, 2008
                              IN THE

                    APPELLATE COURT OF ILLINOIS

                            THIRD DISTRICT

                              A.D., 2008

STANDARD MUTUAL INSURANCE       ) Appeal from the Circuit Court
COMPANY,                        ) of the 12th Judicial Circuit,
                                ) Will County, Illinois,
     Plaintiff-Appellee,        )
                                )
                                ) No. 06--MR--623
     v.                         )
                                )
JIMMIE ROGERS,                  ) Honorable
                                ) Barbara Petrungaro,
     Defendant-Appellant.       ) Judge, Presiding.
_________________________________________________________________

     PRESIDING JUSTICE McDADE delivered the opinion of the court:
_________________________________________________________________

     The plaintiff, Standard Mutual Insurance Company, filed a

declaratory judgment action, alleging that it had no duty to

provide uninsured motorist benefits to the defendant, Jimmie

Rogers.   Both parties moved for summary judgment, and the circuit

court found in favor of the plaintiff.       On appeal, the defendant

argues that the circuit court erred when it found that he was not

entitled to uninsured motorist benefits under his insurance

policy with the plaintiff.    We affirm.

     On September 28, 2005, the defendant was driving his son to

preschool.   While stopped at an intersection, an individual on a

bicycle rode into the defendant's vehicle, causing the front

passenger-side window to shatter.    The defendant sustained an

injury to his right eye from the broken glass.      The individual on
the bicycle was not covered by an insurance policy.

     On October 24, 2005, the defendant filed an insurance claim

with the plaintiff, alleging that he was entitled to compensation

for his injuries under the uninsured motorist provision of his

policy.   In response, the plaintiff filed this declaratory

judgment action.

     Both parties filed motions for summary judgment.   On January

26, 2007, the circuit court found that the plaintiff had no duty

or obligation to provide uninsured motorist benefits to the

defendant because a bicycle did not constitute a motor vehicle,

such that the individual on the bicycle was not considered an

uninsured motorist.   On February 27, 2007, the defendant filed a

notice of appeal with the circuit court.

     Initially, we note that the plaintiff suggests that the

defendant failed to file a timely notice of appeal and that this

court must dismiss the defendant's appeal for lack of

jurisdiction.

     In relevant part, Supreme Court Rule 303(a)(1) (210 Ill. 2d

R. 303(a)(1)) provides that, "the notice of appeal must be filed

with the clerk of the circuit court within 30 days after the

entry of the final judgment appealed from."   Supreme Court Rule

373 (155 Ill. 2d R. 373) provides that, if a notice of appeal is

received after the due date, the time of mailing will be the time

of filing.   In this case, the defendant filed his notice of

appeal on February 27, 2007, which was not within 30 days of the

court's final judgment on January 26, 2007.   However, the


                                 2
defendant's notice of filing indicates that it was mailed on

February 21, 2007.   This court has inquired with the circuit

court of Will County, which confirmed that the defendant mailed

the notice of appeal to the circuit court on February 21, 2007.

Accordingly, the defendant timely filed his notice of appeal (155

Ill. 2d R. 373), and we have jurisdiction to consider the merits

of the defendant's argument.

     The defendant argues that the circuit court erred when it

found that he was not entitled to uninsured motorist benefits

under his insurance policy with the plaintiff.   Specifically, the

defendant contends that the public policy considerations behind

the uninsured motorist coverage statute weigh in favor of

extending coverage in this case, including the general rule that

coverage should be construed liberally in favor of the

policyholder.

     We review matters of statutory construction and summary

judgment de novo.    Hudson v. YMCA of Metropolitan Chicago,LLC,

377 Ill. App. 3d 631, 878 N.E.2d 821 (2007).

     Statutory construction requires the reviewing court to

determine and give effect to the legislature's intent.    DeLuna v.

Burciaga, 223 Ill. 2d 49, 857 N.E.2d 229 (2006).    The primary

indicator of legislative intent is the statute's plain language.

DeLuna, 223 Ill. 2d 49, 857 N.E.2d 229.    If the statute's

language is clear and unambiguous, there is no need to resort to

other methods of statutory construction.    DeLuna, 223 Ill. 2d 49,

857 N.E.2d 229.   However, if the statute's plain language is


                                 3
ambiguous, we will employ other tools of statutory construction,

including the consideration of similar and related enactments.

DeLuna, 223 Ill. 2d 49, 857 N.E.2d 229.

     Section 143a(1) of the Illinois Insurance Code provides:

          "No policy insuring against loss resulting from

     liability imposed by law for bodily injury or death suffered

     by any person arising out of the ownership, maintenance or

     use of a motor vehicle that is designed for use on public

     highways and that is either required to be registered in

     this State or is principally garaged in this State shall be

     renewed, delivered, or issued for delivery in this State

     unless coverage is provided therein or supplemental thereto,

     in limits for bodily injury or death set forth in Section 7-

     203 of the Illinois Vehicle Code for the protection of

     persons insured thereunder who are legally entitled to

     recover damages from owners or operators of uninsured motor

     vehicles and hit-and-run motor vehicles because of bodily

     injury, sickness or disease, including death, resulting

     therefrom."   (Emphasis added.)   215 ILCS 5/143a(1) (West

     2004).

"Motor vehicle" is not defined in the Illinois Insurance Code.

However, "motor vehicle" is defined in the Illinois Vehicle Code

(Vehicle Code) (625 ILCS 5/1--100 et seq. (West 2004)), a code

that is referenced in the Illinois Insurance Code.    Thus, we look

to the Vehicle Code for assistance in defining "motor vehicle."

DeLuna, 223 Ill. 2d 49, 857 N.E.2d 229.


                                 4
     Section 1--146 of the Vehicle Code defines "motor vehicle"

as "[e]very vehicle which is self-propelled and every vehicle

which is propelled by electric power obtained from overhead

trolley wires, but not operated upon rails, except for vehicles

moved solely by human power and motorized wheelchairs."

(Emphasis added.)     625 ILCS 5/1--146 (West 2004).   Section 1--217

of the Vehicle Code defines "vehicle" as "[e]very device, in,

upon or by which any person or property is or may be transported

or drawn upon a highway or requiring a certificate of title under

Section 3--101(d) of this Code, except devices moved by human

power, devices used exclusively upon stationary rails or tracks

and snowmobiles as defined in the Snowmobile Registration and

Safety Act."     (Emphasis added.)   625 ILCS 5/1--217 (West 2004).

Furthermore, section 1--106 of the Vehicle Code defines "bicycle"

as "[e]very device propelled by human power upon which any person

may ride, having two tandem wheels except scooters and similar

devices."   625 ILCS 5/1--106 (West 2004).    Given these

legislative distinctions, it is clear that a "bicycle" cannot be

considered a "motor vehicle" for the purposes of uninsured motor

vehicle coverage.     We are unpersuaded by the defendant's public-

policy-based argument, and hold that the circuit court did not

err when it granted summary judgment in favor of the plaintiff.

     The judgment of the circuit court of Will County is

affirmed.

     Affirmed.

     SCHMIDT and CARTER, JJ., concur.


                                     5